United States Court of Appeals
                      For the First Circuit

No. 13-2249

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

  PEDRO DE LA CRUZ-GARCÍA, a/k/a Boquita, a/k/a Pedro Aquiles-
             Cordones, a/k/a Pedro Aguiles-Cordones,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]



                              Before

                       Howard, Chief Judge,
              Torruella and Kayatta, Circuit Judges.



     Johnny Rivera-González for appellant.
     John A. Mathews II, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.



                        November 16, 2016
           HOWARD, Chief Judge.        Appellant   Pedro   De    La   Cruz-

García pled guilty to illegally bringing aliens into the United

States by boat in violation of 8 U.S.C. § 1324(a)(1)(A)(i).            The

district court sentenced De La Cruz to thirty-eight months in

prison based, in part, on a ten-level enhancement for the death of

a passenger who jumped from the boat.       For the reasons discussed

below, we affirm the sentence.

                                  I.

           On February 28, 2013, De La Cruz and two fellow citizens

of the Dominican Republic crowded twenty-six passengers from Haiti

onto their makeshift twenty-five-foot vessel named the "Don Tino."

The group set sail for United States soil via the Mona Passage.

Ultimately, the journey proved unsuccessful.           Law enforcement

agents observed the vessel approaching Mona Island, Puerto Rico,

and reported the illegal migrant landing to the Department of

Homeland Security.

           Upon   being   discovered   by   law   enforcement,    several

passengers jumped from the Don Tino in a last-ditch effort to reach

shore.   The authorities apprehended all but one of the passengers.

An unaccounted-for Haitian woman, however, remained in the water.

After an unsuccessful rescue attempt, the missing passenger's

body, later identified as Gedette Benjamin, was recovered off the

coast of Mona Island.

                                  - 2 -
            Once   in   custody,   De   La   Cruz   agreed    to    speak   with

authorities and described his plan to illegally enter the United

States.     The    ensuing   investigation     revealed      that    the    three

Dominican    Republic     nationals,    including     De     La     Cruz,    were

responsible for navigating and operating the Don Tino.               De La Cruz

agreed to assist with the journey in return for free passage.

            De La Cruz ultimately entered into an agreement with the

government and pled guilty to one count of bringing or attempting

to bring an alien into the United States at a place other than a

designated port of entry.      See 8 U.S.C. § 1324(a)(1)(A)(i).              The

plea agreement expressly reserved De La Cruz's right to oppose the

U.S.S.G. § 2L1.1(b)(7)(D) sentence enhancement, which applies

"[i]f any person died" during the commission of the offense.

Ultimately, the district court imposed the ten-level enhancement,

resulting in a guideline range of forty-one to fifty-one months.

The court varied below that range, sentencing De La Cruz to thirty-

eight months in prison and a three-year term of supervised release.

            On appeal, De La Cruz challenges only the ten-level

enhancement pursuant to § 2L1.1(b)(7)(D).

                                    II.

            We review the district court's fact-finding under the

deferential "clear error" standard and its "resolution of legal



                                   - 3 -
questions" de novo.   United States v. McCormick, 773 F.3d 357, 359

(1st Cir. 2014).

          The parties disagree as to the appropriate causation

standard under § 2L1.1(b)(7).    The government urges us to adopt

but-for causation, while De La Cruz suggests a foreseeability

requirement.1   We have not previously considered this issue, and

other circuits have reached divergent results.      Compare United

States v. Zaldivar, 615 F.3d 1346, 1350-51 (11th Cir. 2010) ("[I]t

must be reasonably foreseeable to a defendant that his actions or

the actions of any other member of the smuggling operation could

create the sort of dangerous circumstances that would be likely to

result in serious injury or death."), and United States v. Cardena-

Garcia, 362 F.3d 663, 666 (10th Cir. 2004) (holding that "[a]

sufficient nexus" exists where "the death . . . was reasonably

foreseeable and Appellants' conduct was a contributing factor"),

with Ramos, 763 F.3d at 401 (requiring only "actual or but-for

causation").

          Ultimately, we need not resolve this dispute.   Applying

De La Cruz's preferred standard, the district court did not clearly



     1 De La Cruz does not argue that the appropriate standard is
proximate causation. See United States v. Ramos-Delgado, 763 F.3d
398, 401 (5th Cir. 2014) (noting circuit split on this issue).
Accordingly, we decline to address whether proximate causation is
the applicable standard or how, if at all, such a standard would
differ from a requirement of reasonable foreseeability.
                              - 4 -
err in finding, by a preponderance of the evidence, that the

passenger's death was a reasonably foreseeable result of De La

Cruz's actions.   In pleading guilty, De La Cruz admitted to using

an unseaworthy and overcrowded vessel to transport passengers

through dangerous waters. As the district court articulated, "many

things can go wrong" in such a situation.      For example, "[y]ou can

sink . . . . You can all drown.         You can be caught."     We agree

that, when De La Cruz set sail on an illegal alien smuggling

operation, he could have reasonably foreseen the possibility that

the vessel would be spotted by the authorities as it approached

shore.   He also could have foreseen the possibility that some

passengers,   desperate   to   avoid   apprehension   and   reach   United

States soil, might leap into the sea.       See Zaldivar, 615 F.3d at

1351 (finding it "reasonably foreseeable" that the defendant's co-

conspirator would "fle[e] at a high rate of speed once th[e] boat

had been detected by the Coast Guard").       Indeed, Ms. Benjamin was

not the only passenger to have taken this risk, as eleven other

people followed her into the water.        Finally, in light of De La

Cruz's concession that the rough sea conditions were foreseeable,

it was hardly a stretch that passengers jumping overboard might

drown.   Ms. Benjamin's tragic death was reasonably foreseeable in

these circumstances.



                                 - 5 -
                                III.

            For the foregoing reasons, we AFFIRM De La Cruz's
sentence.




                                - 6 -